In the Supreme Court of Georgia



                               Decided: February 1, 2022


              S21A1183. BRENNAN v. THE STATE.


     LAGRUA, Justice.

     Appellant Erica Brennan was convicted of felony murder and

other crimes in connection with the scalding death of her eight-year-

old stepdaughter, Sarah Harris. On appeal, Appellant contends: (1)

the trial court erred by conducting a pre-trial conference pursuant

to Uniform Superior Court Rule (“USCR”) 33.5 (B) outside her

presence in violation of her federal and state constitutional rights;

(2) the trial court erred by initiating an ex parte conversation with

the lead detective, and by failing to disclose this conversation to

counsel; and (3) her second-chair counsel rendered ineffective

assistance by being mentally and physically incapable of assisting
in Appellant’s trial. 1 For the reasons explained below, we affirm.

      1. The evidence presented at trial showed the following. In July

2007, Appellant was married to Russell Brennan. They lived

together with Harris, who was Brennan’s daughter, as well as

Appellant’s seven-year-old son. At the time, Brennan was a sergeant

in the United States Army, stationed at Fort Stewart but deployed

to Iraq. On the night of July 6, Brennan was en route home for two

weeks of leave.

      On July 6 around 4:30 p.m., Appellant called her friend,

Jennifer Madron, whose husband was also stationed at Fort Stewart



      1  The crimes occurred on July 6, 2007. On January 8, 2008, a Long
County grand jury indicted Appellant for malice murder, two counts of felony
murder, cruelty to children in the first degree, and aggravated battery. On
January 28, 2008, the State filed its notice of intention to seek the death
penalty. On April 1, 2010, the State withdrew its intention to seek the death
penalty. At a trial from April 5 to 8, 2010, the jury found Appellant not guilty
of malice murder but guilty of the remaining counts. Appellant was sentenced
to serve life in prison for felony murder and 20 years in prison for aggravated
battery to be served concurrently; the remaining counts were merged for
sentencing purposes. Appellant filed a timely motion for new trial, which was
amended on February 20, 2019. On September 20, 2019, the trial court held an
evidentiary hearing on the motion for new trial. After the hearing,
supplemental briefs were filed by Appellant and the State. On April 21, 2021,
the trial court denied Appellant’s amended motion for new trial. Appellant filed
a timely notice of appeal, and the case was docketed to this Court’s August
2021 term and submitted for a decision on the briefs.

                                       2
and deployed to Iraq. According to Madron, Appellant invited

Madron and her children to Appellant’s house to go swimming, but

Madron declined. Around 7:30 p.m., Appellant called Madron, and

they had a 15 to 20 minute friendly, normal conversation. Ten

minutes later, Appellant called Madron, said Harris had been

burned, and asked for advice on how to “ease the pain.” Madron,

assuming Harris had been sunburned while at the pool earlier that

day, recommended pouring canned milk on Harris’s burns.

Appellant then poured canned milk on Harris. Around 8:00 p.m.,

Appellant called Madron and said Harris’s “skin was falling off.”

During this phone call, Madron heard Harris crying in the

background. Appellant and Madron agreed to meet in a parking lot

at Fort Stewart.

     After parking their cars, Appellant walked around to her

passenger door, said to Madron, “Look what [Harris] did,” and

opened the passenger door. Harris was sitting in the car,

whimpering and crying, wearing shorts and a shirt, and “[a]ll her

skin was gone.” Madron insisted that Appellant take Harris to the


                               3
hospital. Appellant disagreed and wanted to treat Harris’s burns

herself. Madron threatened to call the military police, and Appellant

eventually agreed to take Harris to the hospital. Madron agreed to

pick up Appellant’s son.

     While leaving Fort Stewart, Madron was pulled over by the

military police for using her cell phone while driving. Madron

explained the situation concerning Harris to the military police

officer and requested the U.S. Army Criminal Investigation Division

(“CID”) be sent to the hospital to investigate. The military police

officer told Madron that she would make sure CID went to the

hospital.

     While Madron was picking up Appellant’s son, Appellant

carried Harris into the emergency room of the Fort Stewart hospital.

Hospital staff observed burns on 75 to 80% of Harris’s body; Harris

had no burns on her face, upper chest, or knees. Harris had third-

degree burns on her feet; the burns on the rest of her body were

between second- and third-degree burns. Harris’s burns were

“clearly demarcated,” meaning “that they were clearly visible, not in


                                 4
an erratic pattern, but a clear pattern.” Harris had “stocking burns”

on her feet meaning there was a clear line of demarcation

demonstrating that her feet burned for longer than the rest of her

body. Harris also had some bruising on her lower abdomen and left

thigh; she was alert and complained about the pain she was

experiencing.

     Appellant told a nurse that Harris had obtained the bruises

from “roughhousing” with Appellant’s son. Appellant had directed

Harris to take a bath, and she later found Harris lying in the water.

Appellant stated that her husband had set the water heater at 180

degrees, and Appellant never changed it. The nurse further testified

that Appellant was preoccupied with who was going to pick up her

husband from the airport that night.

     While at the hospital, Appellant met with a Georgia Division

of Family and Children Services (“DFCS”) caseworker. Appellant

told the caseworker that she had directed Harris to take “a hot

shower,” and that Harris “ran her own bathwater.” Appellant also

stated that there had been “problems gauging the temperature of


                                 5
the water,” and she had reported it to the landlord. Appellant

further stated she was having problems with Harris and that “when

[Harris] has contact with her bio[logical] mother,”2 Harris “acts out”

by biting her nails and pulling her hair out.

        A military police officer also spoke with Appellant at the

hospital, and he testified that he had not observed any burns on

Appellant’s hands or arms that night. Sometime that evening,

Harris was transported to an Augusta hospital for more specialized

care.

        Around 9:00 p.m., Appellant called Stacy McBride 3 and told

McBride that Brennan was going to kill her because Harris “had an

accident.” Specifically, Appellant told McBride that she had directed

Harris “to run herself a warm bath” and had “third-degree burns

over 80 percent of her body.” During the course of the evening,

Appellant made 10 to 12 calls to McBride. During these calls,




        At trial, Harris’s biological mother testified that she was in jail on the
        2

night of July 6, and she did not speak with her daughter that day.
      3 McBride’s husband was the commander of Sergeant Brennan’s military

unit and was responsible for the support system involving military families.

                                        6
Appellant: (1) informed McBride that Harris was transferred and

asked “if it would look bad if she didn’t go” to the Augusta hospital;

(2) requested that Brennan’s flight be rerouted to Augusta; (3)

explained that Harris was bruised when Appellant “thr[ew] [Harris]

in the air” while in the pool and “grabbed [Harris] by her stomach

midsection” to prevent her from swallowing too much water; (4)

stated that “[Harris] had overheard a conversation that [Appellant]

was having . . . about [Harris’s] biological mother being in jail,”4

which “set [Harris] off to misbehave”; and (5) stated that Harris “had

intentionally done this in order to ruin the rest and relaxation time

that she was to spend with [Brennan] and that [Harris was] always

acting out and doing things and misbehaving and this all was

[Harris’s] fault.”

     The lead detective met with Appellant at the Fort Stewart

hospital. Appellant told the lead detective that Harris “had gotten

into a tub of water and had caused herself to be burned” and that



     4  At trial, Madron testified that she and Appellant never discussed
Harris’s biological mother during their phone calls on July 6.

                                   7
Harris had done so because when Harris “hear[s] from or g[ets] on

the phone with her biological mother, she would act out.” Appellant

consented to law enforcement officers searching her house, and she

and the lead detective agreed to meet there after Appellant retrieved

her keys from Madron.

     While at Madron’s house, Appellant stated to her that “[Harris]

was going to ruin her [leave] with [Brennan]” and that “[Harris]

wasn’t the angel that everybody thought she was, that she was a

little demon child.” When Madron asked about Harris’s burns,

Appellant stated, “[Harris] was on the phone with her mom, Christy,

and, when she got off the phone, she was acting strange and that

she went and ran the bathtub water and just laid in it.”

     Upon arrival at Appellant’s house, the lead detective observed

empty containers of canned milk in the trash can, residue from the

canned milk in the bathtub and sink, and that the water heater was

set between 130 and 135 degrees. Appellant told the lead detective

that Harris was bruised when Appellant was “throwing [Harris] up

and catching her” in the pool. Appellant further stated she drew


                                 8
Harris a bath to help alleviate the bruising, and she later found

Harris “lying on her back” in the water. Appellant also reiterated

her earlier statement to the lead detective that Harris “acted out

and would bite herself and she would do this after talking with her

real mother.”

     The next day, Brennan reported the water heater to the

landlords, who turned down the temperature on the water heater to

an unspecified degree.5 Shortly thereafter, the lead detective and

other law enforcement officers went to Appellant’s house to look at

the water heater again. The lead detective turned the water heater

back up to 130 to 135 degrees, and noted that the water flowing out

of a faucet registered at 140 degrees.

     Harris died on July 15. According to the medical examiner,

Harris died of thermal burns due to scalding. The medical examiner

found no trauma or wounds other than scalding.

     After Harris’s death, Appellant was arrested. A fellow inmate



     5  At trial, the husband-and-wife landlords testified they had not
previously received any complaints about Appellant’s water heater.

                                  9
testified at trial that she and Appellant spoke about this case while

Appellant was in custody. According to the inmate, Appellant

explained she thought “heat would take away the bruise,” and said,

“[T]he baby is dead. Oh, well.”

     At trial, the medical examiner testified that Harris suffered

immersion burns, and he explained that “[a]n immersion burn

occurs when somebody is forced into the water, and it’s

characterized by symmetrical burning over the area of the body as

opposed to a splash burn . . . [like] if you walked into a shower that

was too hot, we don’t expect to see burns on one side of the body.” He

further explained that evidence-based practice and research says

that “lines of clear demarcation” are consistent with submersion and

child abuse. The nurse and doctor who treated Harris at the Fort

Stewart hospital also testified that Harris’s burns were consistent

with child abuse. Specifically, the doctor testified that clear lines of

demarcation are “a very typical presentation in child abuse cases

when somebody is held and put into the water.”

     At trial, the defense medical expert testified that Harris’s


                                  10
immersion burns, and the lack of splash burns on both Harris and

Appellant, were inconsistent with the State’s theory of intentional

child abuse because child immersion burns typically involve an

infant or small child and “when you immerse that [type of] child, you

can hold them . . . without . . . much defense action on the part of the

child.” In contrast, he testified that an eight-year-old child “is going

to put up a much harder struggle,” and, “if the child were

intentionally placed into the water, certainly, the legs would start

drawing up, and you’d see some movement of the legs, and then you

would expect to see some splashing at that point in time.”

     The defense also presented a thermal engineering expert who

testified that when Appellant’s water heater is set to 130 to 135

degrees, the water flows out of faucets about ten degrees hotter. The

Fort Stewart hospital doctor testified it takes 2 to 4 seconds to

sustain second-degree burns in 130-degree water and over 5 seconds

to sustain third-degree burns, and it would take 1.5 to 2 seconds to

sustain third-degree burns in 150-degree water.

     2. On appeal, Appellant contends that the trial court erred by


                                  11
conducting a pre-trial conference under USCR 33.5 (B) 6 outside her

presence in violation of her federal and state constitutional rights.

We disagree.

     (a) We note first that the pre-trial conference in this case was

not reported by a court reporter. Thus, all the evidence concerning

the conference comes from testimony at the motion for new trial

hearing.

     Appellant’s lead counsel testified that prior to trial, the State

and Appellant reached a tentative plea agreement whereby the

State would withdraw its notice of intention to seek the death




     6 Rule 33.5 (B) provides:
     If a tentative plea agreement has been reached, upon request of
     the parties, the trial judge may permit the parties to disclose the
     tentative agreement and the reasons therefor in advance of the
     time for the tendering of the plea. The judge may then indicate to
     the prosecuting attorney and defense counsel whether the judge
     will likely concur in the proposed disposition if the information
     developed in the plea hearing or presented in the presentence
     report is consistent with the representations made by the parties.
     If the trial judge concurs but the final disposition differs from that
     contemplated by the plea agreement, then the judge shall state for
     the record what information in the presentence report or hearing
     contributed to the decision not to sentence in accordance with the
     plea agreement.



                                      12
penalty    and    Appellant      would    plead     guilty   to   voluntary

manslaughter for a total sentence of 20 years with fewer than 20

years to serve in prison. 7 Counsel for the parties then approached

the trial court pursuant to USCR 33.5 (B) to see if it would accept

the tentative plea agreement. The following persons were present in

the room for the USCR 33.5 conference: the trial judge, the District

Attorney, and Appellant’s lead and second-chair counsel. Appellant

was not present.

      The lead detective testified that he was informed by a sheriff’s

deputy that the attorneys were discussing a plea agreement with

the judge, and he walked over to the courthouse and joined the

USCR 33.5 conference. Appellant’s lead counsel and the lead

detective testified that after counsel for the parties presented their

tentative plea agreement to the judge, the lead detective argued

against the proposed agreement. The trial judge indicated that he




      7Appellant’s lead counsel testified that he could not remember the exact
amount of time Appellant would have to serve in prison, but it was fewer than
20 years, which is the maximum sentence for voluntary manslaughter. See
OCGA § 16-5-2.

                                     13
rejected the tentative plea agreement, although the lead detective

testified he left the room prior to the judge announcing his decision.

      (b) “Under both the federal and state Constitutions, a criminal

defendant has a right to be present during critical stages of [her]

trial.” Allen v. State, 310 Ga. 411, 418 (5) (851 SE2d 541) (2020).8 A

“critical stage” is “one in which a defendant’s rights may be lost,

defenses waived, privileges claimed or waived, or one in which the

outcome of the case is substantially affected in some other way.” Id.

(citation and punctuation omitted).

      Whether a conference under USCR 33.5 qualifies as a critical

stage of a criminal proceeding is a matter of first impression, and an

examination of this rule is necessary. USCR 33.5 begins by stating,

“The trial judge should not participate in plea discussions.” USCR



      8 Under the Georgia Constitution, “if an appellate court determines that
the defendant’s right to be present was violated without his acquiescence or
other waiver, prejudice is conclusively presumed and [the defendant’s]
convictions must be reversed.” Champ v. State, 310 Ga. 832, 845 (2) (c) (854
SE2d 706) (2021). “Georgia law is unusual in applying this conclusive
presumption of prejudice for an unwaived violation of a constitutional right to
be present. The United States Supreme Court has held that a violation of the
right to be present under the United States Constitution is subject to
constitutional harmless error review.” Id. at n.10.

                                      14
33.5 (A). This prohibition exists because a trial judge’s “participation

in the plea negotiation may skew the defendant’s decision-making

and render the plea involuntary.” McDaniel v. State, 271 Ga. 552,

554 (2) (522 SE2d 648) (1999).

     USCR 33.5 (B) then explains what parties may do when “a

tentative plea agreement has been reached.” Specifically, parties

may request disclosure of the tentative plea agreement to the judge,

and the judge “may permit the parties to disclose the tentative

agreement and the reasons therefor in advance of the time for the

tendering of the plea.” USCR 33.5 (B). Thus, the rule anticipates this

disclosure will occur prior to the formal tendering of a guilty plea.

See Undisclosed LLC v. State, 302 Ga. 418, 420 (2) (a) (807 SE2d

393) (2017) (construing court rules according to their plain and

ordinary meaning). And, here, when Appellant’s lead counsel was

questioned on whether a court reporter was present for the pre-trial

conference, he testified, “No, I don’t believe there was a court

reporter in there. Again, we were just doing the informal, under the

uniform superior court rules, having the plea conference.” Notably,


                                  15
the rule does not dictate the form of this disclosure (e.g., in-person,

by remote videoconference, by filing or other written correspondence

to the court, or some other method). After a disclosure by the parties,

“[t]he judge may then indicate to the prosecuting attorney and

defense counsel whether the judge will likely concur in the proposed

disposition if the information developed in the plea hearing or

presented in the presentence report is consistent with the

representations made by the parties.” USCR 33.5 (B) (emphasis

supplied). Again, the rule anticipates that the parties’ disclosure to

the judge will occur prior to the formal tendering of the guilty plea.

And, at the formal tendering of the guilty plea, when the defendant

unquestionably must be present, information or evidence may be

presented which is different than that which was disclosed by the

parties. We note that under this rule a judge is not required to

provide the parties with an indication of the likelihood that he or she

will accept a tentative plea agreement. See Carr v. State, 301 Ga.

128, 130 (3) (799 SE2d 175) (2017) (“Nor was the trial court required

to provide the parties with an indication of the likelihood that—after


                                  16
a plea hearing—it would look favorably upon a certain proposed

sentence.”).

     The remainder of USCR 33.5 then provides as follows.

     (B) . . . If the trial judge concurs but the final disposition
     differs from that contemplated by the plea agreement,
     then the judge shall state for the record what information
     in the presentence report or hearing contributed to the
     decision not to sentence in accordance with the plea
     agreement.

     (C) When a plea of guilty or nolo contendere is tendered
     or received as a result of a plea agreement, the trial judge
     should give the agreement due consideration, but
     notwithstanding its existence, must reach an
     independent decision on whether to grant charge or
     sentence leniency under the principles set forth in [USCR
     33.6].

     Thus, USCR 33.5 merely provides that parties may or may not

disclose a tentative plea agreement to the trial judge, and the judge

may or may not indicate whether he or she “will likely concur in the

proposed disposition if the information developed in the plea hearing

or presented in the presentence report is consistent with the

representations made by the parties.” Moreover, even if the trial

judge does indicate that he or she will likely concur in the tentative



                                  17
plea agreement, the judge can still depart from that determination

as long as the judge explains his or her reasons based on information

provided prior to or at the plea hearing. Here, the trial judge

indicated that he rejected the tentative plea agreement

     After the judge offers his or her indication or declines to

indicate, the defendant still has a choice on whether to tender a

guilty plea. If he or she chooses to enter a guilty plea, USCR 33.5

contemplates the formal tendering of a guilty plea at which the

defendant will be present. And USCR 33.6 through 33.12 govern the

formal tendering of a guilty plea as well as any withdrawal of the

plea.9 It is USCR 33.10 that governs a trial court’s formal rejection

of a proposed plea agreement:

     If the trial court intends to reject the plea agreement, the
     trial court shall, on the record, inform the defendant
     personally that (1) the trial court is not bound by any plea
     agreement; (2) the trial court intends to reject the plea
     agreement presently before it; (3) the disposition of the
     present case may be less favorable to the defendant than
     that contemplated by the plea agreement; and (4) that the
     defendant may then withdraw his or her guilty plea as a
     matter of right. If the plea is not then withdrawn,
     sentence may be pronounced.

     9   This is in addition to the relevant statutes and case law.

                                        18
An indication by the trial court, under USCR 33.5 (B), that it “will

[not] likely concur” with the parties’ tentative plea agreement at the

formal tendering of a guilty plea is separate from USCR 33.10

because the trial court is not formally rejecting the tentative plea

agreement. Thus, it is clear that at the USCR 33.5 conference, the

trial judge is merely providing an indication as to what may occur

at a formal tendering of the guilty plea, provided that “the

information developed in the plea hearing or presented in the

presentence report is consistent with the representations made by

the parties.” USCR 33.5 (B). Put simply, a USCR 33.5 conference

gives the parties a preview of how the trial judge may likely rule at

a separate, subsequent USCR 33.10 formal guilty plea hearing at

which the defendant is required to be present.

     Moreover, there is nothing in the court rules, relevant statutes,

or case law prohibiting a defendant from tendering a guilty plea

even after the trial judge provides his or her initial indication

concerning the parties’ tentative plea agreement. In fact, the



                                 19
evidence in this case shows that the parties disclosed a second

tentative plea agreement to the trial judge in this case.10 And, there

is nothing prohibiting a defendant from presenting evidence at the

formal tendering of the guilty plea which is different from, or in

addition to, that which was presented in the parties’ initial

disclosure. USCR 33.5 (B) specifically contemplates “information

developed at the plea hearing.”

      Accordingly, we conclude that disclosure of a tentative plea

agreement at a conference under USCR 33.5 is not a critical stage

for the following reasons: (1) a defendant’s rights cannot be lost

because a defendant has no right to enter a guilty plea11; (2) a

defendant’s defenses or privileges cannot be waived because there is


      10  The details of the second tentative plea agreement were that Appellant
would plead guilty to voluntary manslaughter and receive 20 years in prison.
Appellant’s lead counsel testified that at this second disclosure the trial judge
stated: “[T]here is no set of facts you can tell me that’s going to make out a case
for voluntary manslaughter. I’m not going to accept it. The jury is going to have
to do that. I’m not taking this plea, period.” Appellant raises no enumeration
of error concerning this second disclosure of a tentative plea agreement.
       11 See Carr, 301 Ga. at 130 (3) (defendants have no right to enter a guilty

plea). Additionally, as noted earlier, there is nothing prohibiting a defendant
from formally tendering a guilty plea after a trial judge provides his or her
indication to the parties.



                                        20
no impact on a defendant’s opportunity to defend against the

charges 12; and (3) the outcome of the case cannot substantially

affected in some other way because (a) a defendant still retains the

option to formally tender a guilty plea, and (b) a defendant can still

proceed to trial and raise any and all permissible defenses and

privileges during trial. See Kesterson v. Jarrett, 291 Ga. 380, 384 (2)

(a) n.1 (728 SE2d 557) (2012) (“[T]he exclusion of a party from

proceedings with the jury at trial . . . is at the core of the right to be

present.”). We therefore conclude that a disclosure of a tentative plea

agreement by counsel for the parties under USCR 33.5 is a not a

critical stage for which a defendant has the right to be present under

the United States Constitution or the Georgia Constitution.

      3. Appellant next contends that the trial court erred by

initiating an ex parte conversation with the lead detective and by



      12 We note that a defendant waives certain defenses and privileges by
formally entering a guilty plea, but no defenses or privileges are waived by
disclosing a tentative plea agreement to a trial judge. See OCGA § 24-4-410 (3)
and (4) (concerning the inadmissibility of any statements “made in the course
of plea discussions” and “made in the course of any proceedings in which a
guilty plea . . . was entered and was later withdrawn . . .”).



                                      21
failing to disclose this conversation to counsel. Appellant further

contends that, had the trial court disclosed this conversation to

counsel, “it would have resulted in recusal of the trial judge from

conducting Appellant’s trial.” 13 For the reasons explained below, this

claim fails.

     Regarding the ex parte conversation that the trial judge

initiated with the lead detective, the lead detective testified at the

motion for new trial hearing as follows:

     The day of the trial, [I] got into the courtroom, Frankie
     Milton, who was the clerk of the court at the time, says,
     “Judge Cavender wants to see you.” I said, “Okay.”

     So I went in and saw Judge Cavender, and I says, “You
     wanted to see me, Your Honor?” He said, “Yes, sir.” He
     said, “I just wanted you to know I was a bad guy today.”
     And I said, “I don’t understand what you’re saying.” He
     said, “Well, they wanted to plead her for 20, and I told
     them we had a jury.” That’s what Judge Cavender said to
     me.

The lead detective further testified that this conversation happened

in chambers, and no one else was present.


     13 Appellant does not contend that the trial judge erred by failing to
voluntarily disqualify himself.



                                    22
      Former Canon 3 (B) (7) (now Rule 2.9 (A)) of the Georgia Code

of Judicial Conduct 14 and USCR 4.115 prohibit judges from initiating

certain ex parte communications. 16 While we are troubled by the

judge’s initiation of an ex parte communication with the lead

detective, we conclude that there is no basis for the grant of a new

trial because Appellant has not shown prejudice regarding either



      14 Former Canon 3 (B) (7), in effect at the time of trial, read, “Judges
shall not initiate or consider ex parte communications, or consider other
communications made to them outside the presence of the parties concerning
a pending or impending proceeding, except [under limited circumstances not
applicable here].”
      15 “Except as authorized by law or by rule, judges shall neither initiate

nor consider ex parte communications by interested parties or their attorneys
concerning a pending or impending proceeding.”
      16 We note that:

      With certain exceptions, [former] Canon 3 (B) (7) [now Rule 2.9 (A)]
      forbids a judge to initiate or consider an ex parte communication,
      but [former] Canon 3 (B) (7) [now Rule 2.9 (A)] says nothing about
      disqualification. When a judge has taken part in an ex parte
      communication in violation of [former] Canon 3 (B) (7) [now Rule
      2.9 (A)], whether the violation requires the disqualification of the
      judge must be assessed under [former] Canon 3 (E) [now Rule
      2.11].
State v. Hargis, 294 Ga. 818, 822, n.10 (1) (756 SE2d 529) (2014). Former
Canon 3 (E) (1) (a), in effect at the time of trial, read, “Judges shall disqualify
themselves in any proceeding in which their impartiality might reasonably be
questioned, including but not limited to instances where: . . . the judge has a
personal bias or prejudice concerning a party[.]” The commentary to this rule
provided, “Judges should disclose on the record information that the court
believes the parties or their lawyers might consider relevant to the question of
disqualification, even if they believe there is no legal basis for disqualification.”

                                        23
the initiation of the ex parte communication, or the failure to

disclose it. See, e.g., Fuller v. Fuller, 279 Ga. 805, 806 (1) (621 SE2d

419) (2005) (affirming the trial court’s order because “even if [the

judge’s] communications [with the plaintiff’s counsel] were

prohibited due to their ex parte nature, they did not harm [the

defendant]”); Crowe v. State, 265 Ga. 582, 585 (2) (458 SE2d 799)

(1995) (holding that the defendant “has not shown that he was in

any way prejudiced by” the trial judge’s failure to immediately

disclose his ex parte communications with the defendant to counsel);

Ivey v. Ivey, 264 Ga. 435, 438 (3) (445 SE2d 258) (1994) (holding “no

harmful error” where there was “no indication in the record that the

trial court gave any consideration to the ex parte communications”

that it received).

     When the judge initiated the ex parte conversation with the

lead detective, he merely informed the lead detective of his decision

to not accept the parties’ negotiated plea agreement, and the parties

had already been informed of this decision. See Fuller, 279 Ga. at

806 (1) (any error in the trial court’s initiation of an ex parte


                                  24
communication with counsel was determined to be harmless, in

part, because the trial court had already made its decision); Crowe,

265 Ga. at 585 (2) (any error in the timing of the trial court’s

disclosure of an ex parte communication was determined to be

harmless because the defendant had not shown he was prejudiced

by the timing). Further, Appellant has not shown that the judge’s

disclosure of this conversation would have resulted in recusal. See

Ford v. Tate, 307 Ga. 383, 422 (II) (E) (835 SE2d 198) (2019)

(speculation is insufficient to show that the trial judge was biased or

that his impartiality could reasonably be questioned). Accordingly,

we conclude Appellant has failed to show the required prejudice, and

therefore, this claim fails.

     4. Appellant next contends her second-chair counsel rendered

constitutionally ineffective assistance by being mentally and

physically incapable of assisting in Appellant’s trial. We disagree.

     (a) At trial, Appellant was represented by three attorneys: (1)

Gerald Word, then-Director of the Office of the Georgia Capital

Defender, as lead counsel; (2) Charles Nester, as second-chair


                                  25
counsel; and (3) Sharon Schiavetti, as third-chair counsel. Word

conducted voir dire; he presented the opening statement and closing

argument; he conducted cross-examination of all the State’s

witnesses; he moved for a directed verdict of acquittal; he conducted

direct examination of the landlords and the defense medical expert

who testified about Harris’s burns; and he voiced nearly all of the

defense objections. While Nester conducted the direct examination

of the defense engineering expert, Word conducted the re-direct

examination of him. Schiavetti conducted the direct examination of

the military police officer who testified he did not observe burns on

Appellant’s hands and arms.

     At the motion for new trial hearing, Word, Schiavetti, and the

defense investigator testified that Nester would fall asleep during

trial. Word also testified that they “were having issues with [Nester]

prior to trial with just some cognitive issues that were difficult to

define at the time,” and “[t]here were complaints that started

originating prior to trial.” Ultimately, Nester was fired from the

Capital Defender’s Office sometime after Appellant’s trial. Nester’s


                                 26
wife testified at the motion for new trial hearing that Nester’s

cognitive decline began “around 2011, maybe somewhere around

there.”

     While Appellant fails to identify any specific deficiencies in

Nester’s performance at trial, she does refer to Nester’s “disjointed

examination” of the defense engineering expert. At trial, Nester

presented the defense engineering expert, qualified him as an expert

in the field of thermal engineering, and established that he had

examined Appellant’s water heater. After Nester questioned the

defense engineering expert about the basics of the water heater, the

following colloquy occurred.

     [PROSECUTOR]: Your Honor, may I—just by way of
     suggestion rather than objection, could we—if I have
     any questions on these—on one of them—and there
     may not be that many—but we agreed to let me do the
     cross[-examination] right then rather than having to
     put [the pictures] back up.
     MR. WORD: That’s fine with me if it’s—
     [PROSECUTOR]: Is it all right with the judge?
     THE COURT: That’ll be fine.
     MR. NESTER: That’s fine with me, Your Honor.

     The prosecutor then cross-examined the defense engineering



                                 27
expert on the basics of the water heater. When the prosecutor

finished, Nester restarted his direct examination. Whenever the

defense engineering expert testified about a specific component or

condition of the water heater on direct examination (e.g., control

power transformer, temperature recording device, the thermostat

and its clips, corrosion product, the temperature relief valve, and

access cover), Nester would conduct the direct examination on that

component followed by the prosecutor’s cross-examination of that

component.17

     Nester elicited testimony from the defense engineering expert

that when Appellant’s water heater’s thermostat was set to 130

degrees, and the access cover was removed, the water immediately

flowing from the water heater registered at 168 degrees.18 The State

then elicited testimony from the defense engineering expert that

when the water heater’s thermostat was set to 130 to 135 degrees,




     17 There were times the prosecutor had no questions about the various
components of the water heater.
     18 A photograph taken by law enforcement officers on the night of July 6

shows that the water heater’s access cover was removed.

                                     28
and the access cover remained intact, the water flowing from the

water heater only registered 10 degrees hotter. After Nester finished

his direct examination, the prosecutor had no further questions, and

the trial recessed for lunch. After the recess, 19 Word recalled the

defense engineering expert, and elicited testimony from him that

when the water heater at Appellant’s home was set to 130 to 135

degrees, and the access cover was removed, the water flowing the

bathtub faucet registers at 163 to 165 degrees; this 3 to 5 degree

drop in temperature results from the 30 foot distance from the water

heater to the bathtub faucet.

      In rebuttal, the State called one of the law enforcement officers

who reported to Appellant’s house on the night Harris was burned.

This officer testified that the access cover was on the water heater

when he and the lead detective initially looked at it, but they

removed the access cover in order to look at the thermostat.

      (b) To prevail on her ineffective assistance of counsel claim,


      19At the motion for new trial hearing, Word testified that “it appear[ed]
[Nester] was doing a very poor job of handling the witness; and at a break,
when we came back in, I took it over.”

                                      29
Appellant must demonstrate that Nester’s performance was

professionally deficient and that she was prejudiced by his deficient

performance. See Sullivan v. State, 308 Ga. 508, 510 (2) (842 SE2d

5) (2020) (citing Strickland v. Washington, 466 U.S. 668, 687 (III)

(104 SCt 2052, 80 LE2d 674) (1984)). To establish deficient

performance, Appellant must show that Nester performed his duties

in   an   objectively   unreasonable    way,   considering    all   the

circumstances and in the light of prevailing professional norms. See

id. To establish prejudice, Appellant must prove that there is a

reasonable probability that, but for Nester’s deficiency, the result of

the trial would have been different. See id. “A reasonable probability

is a probability sufficient to undermine confidence in the outcome.”

Id. (citation omitted). And this burden is a heavy one. See Keller v.

State, 308 Ga. 492, 496 (2) (842 SE2d 22) (2020). “If an appellant

fails to meet his or her burden of proving either prong of the

Strickland test, the reviewing court does not have to examine the

other prong.” Sullivan, 308 Ga. at 510 (2) (citation omitted).

     Assuming without deciding that Nester’s performance was


                                  30
deficient, we turn to whether Appellant has demonstrated prejudice,

and we conclude that she has not. Appellant argues that, “but for

[Nester’s] impairment and his disjointed examination of a key

witness, there is a reasonable probability that the outcome of her

trial would have been different.” However, Appellant fails to point

to any specific testimony that Nester failed to elicit from the defense

engineering expert or to any problematic testimony that Nester

elicited from him. “[M]ere speculation on [Appellant’s] part is

insufficient to establish Strickland prejudice.” Henderson v. State,

310 Ga. 231, 242 (3) (a) (850 SE2d 152) (2020) (citation omitted).

And, to the extent Nester’s direct-examination of the defense

engineering expert was “disjointed,” this was remedied by

Appellant’s lead counsel conducting a re-direct examination of the

defense engineering expert. We therefore conclude that Appellant

failed to show prejudice under Strickland. See id. (“Strickland

places a heavy burden on [Appellant] to affirmatively prove

prejudice through evidence of a reasonable probability of a different

result.” (citation and punctuation omitted)). Thus, this ineffective


                                  31
assistance claim fails.

     Judgment affirmed. All the Justices concur.




                                32